       Entered on Docket June 23, 2021
                                                        Below is the Order of the Court.



 1
                                                         ___________________
 2                                                       Christopher M. Alston
                                                         U.S. Bankruptcy Judge
 3
                                                          (Dated as of Entered on Docket date above)

 4

 5

 6   _______________________________________________________________

 7

 8
 9

10                                UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
11                                           AT SEATTLE

12   In re:                                                  Case No. 16-11767-CMA

13   NORTHWEST TERRITORIAL MINT, LLC,                        ORDER ON FINAL APPLICATION
                                                             FOR COMPENSATION OF CASCADE
14                                          Debtor.          CAPITAL GROUP LLC, AS
                                                             ACCOUNTANTS FOR THE
15                                                           CHAPTER 11 TRUSTEE
16            THIS MATTER came on before the Court upon the Final Application for Compensation of
17   Cascade Capital Group LLC, as Accountants for the Chapter 11 Trustee (the “Final Cascade
18   Application”). The Court having considered the Final Cascade Application, the Declaration of Mark
19   Calvert in support thereof, and the pleadings filed herein, and having found that notice of this
20   hearing was sufficient, and that good cause exists to grant the Final Cascade Application, it is hereby
21   ORDERED:
22            1.   The Final Cascade Application is granted as follows:
23

24   Applicant                      Fees Requested    Total Allowed         Billing Period
     Cascade Capital Group LLC                                              October 1, 2018
25                                  $21,658.50        $21,658.50            - April 30, 2021
     Accountant for Trustee
26
                                                                                          K&L GATES LLP
                                                                                       925 FOURTH AVENUE
     ORDER ON CASCADE CAPITAL GROUP LLC                                                     SUITE 2900
     FINAL FEE APPLICATION - 1                                                   SEATTLE, WASHINGTON 98104-1158
     504748001.6                                                                    TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022

 Case 16-11767-CMA            Doc 2314    Filed 06/23/21       Ent. 06/23/21 13:01:49           Pg. 1 of 2
                                                        Below is the Order of the Court.



 1
             2.      The Final Cascade Application is further granted to approve and allow $750.00 of
 2
     additional fees for Cascade Capital Group LLC as estimated fees necessary to assist the Trustee in
 3
     his administration of the case through dismissal for a total fee allowance of $22,408.50.
 4
             3.      The Trustee is authorized to disburse funds in partial satisfaction of the fees allowed
 5
     herein to the full extent of available funds in the estate at any time through the dismissal of the case,
 6
     subject to proration for distributions on account of allowed compensation to the Trustee and K&L
 7
     Gates LLP.
 8
 9                                            ///END OF ORDER///

10
     Presented by:
11
     K&L GATES LLP
12

13   /s/ Michael J. Gearin
         Michael J. Gearin, WSBA #20982
14       David C. Neu, WSBA #33143
         Brian T. Peterson, WSBA #42088
15   Attorneys for Mark Calvert, Chapter 11 Trustee
16

17

18

19

20

21

22

23

24

25

26
                                                                                       K&L GATES LLP
                                                                                    925 FOURTH AVENUE
     ORDER ON CASCADE CAPITAL GROUP LLC                                                  SUITE 2900
     FINAL FEE APPLICATION - 2                                                SEATTLE, WASHINGTON 98104-1158
     504748001.6                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022

 Case 16-11767-CMA          Doc 2314      Filed 06/23/21      Ent. 06/23/21 13:01:49       Pg. 2 of 2
